Action for personal injuries sustained by plaintiff Edna B. Levine while operating a dumbwaiter in a building owned by defendant in which she and her husband were tenants. It was alleged that a sliver from the rope cut her finger and that her arm became so badly infected that it had to be amputated. While the injuries of plaintiff Edna B. Levine are serious it seems to us that the accident which befell her was one which could not reasonably be foreseen by defendant. The evidence fails to show that the defendant was negligent in any respect. Judgment and order reversed, with costs, and the complaint dismissed, with costs. Present — McAvoy, Merrell, O’Malley, Townley and Untermyer, JJ.